Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered November 13, 1986, convicting him of rape *699in the second degree (four counts), sexual abuse in the second degree (eight counts), assault in the third degree, and endangering the welfare of a child (two counts), upon a jury verdict, and imposing a sentence.
Ordered that the judgment is affirmed.
The defendant claims that the prosecutor asked improper questions of defense witnesses and made improper comments during summation. Any issue of law with respect to these contentions has not been preserved for appellate review (see, People v Medina, 53 NY2d 951; People v Allen, 135 AD2d 823; People v Jalah, 107 AD2d 762). We decline to address the merits of the contentions in the interest of justice.
We have considered the contentions raised in the defendant’s pro se supplemental brief, and have found them to be either unpreserved for appellate review or without merit. Thompson, J. P., Lawrence, Rubin and Balletta, JJ., concur.